Name: Commission Regulation (EEC) No 397/92 of 19 February 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 132/92
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 2. 92 Official Journal of the European Communities No L 44/11 COMMISSION REGULATION (EEC) No 397/92 of 19 February 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 132/92 Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 Q, as last amended by Regulation (EEC) No 339/92 f); whereas, however, the Annex t:o the said Regulation setting out the entries to be made should be expanded ; Whereas Commission Regulation (EEC) No 1 32/92 f) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1 809/87 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; Whereas certain intervention agencies hold stocks of bone-in intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas outlets exist in certain third countries for the products in question ; whereas it is appropriate therefore to offer this meat for sale in accordance with Regulation (EEC) No 2539/84 ; Whereas quarters from intervention stocks may in certain cases have been handled a number of times ; whereas, in order to help with the presentation and marketing of such meat, its repackaging should be authorized, subject to the observance of precise conditions ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (*), as last amended by Regulation (EEC) No 815/91 (6) ; Whereas in order to ensure that beef sold is exported, the lodging of security, as specified at (a) of Article 5 (2) of Regulation (EEC) No 2539/84, should be required ; Article 1 1 . A sale shall be organized of approximately :  5 000 tonnes of bone-in beef held by the German intervention agency,  10 000 tonnes of bone-in beef held by the French intervention agency,  4 000 tonnes of bone-in beef held by the Irish inter ­ vention agency,  3 000 tonnes of bone-in beef held by the Italian inter ­ vention agency,  3 000 tonnes of bone-in beef held by the Danish intervention agency. This meat shall be for export to third countries, with the exception of the destinations under 02 referred to in foot ­ note No 7 to the Annex to Commission Regulation (EEC) No 1 19/92 (l0). Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regula ­ tion (EEC) No 2539/84. The provisions of Commission Regulation (EEC) No 985/81 (") shall not apply to this sale. However, the competent authorities may allow bone-in forequarters and (') OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 150, 15. 6 . 1991 , p. 16. (3) OJ No L 238, 6. 9 . 1984, p. 13 . 0 OJ No L 170, 30. 6 . 1987, p. 23. 0 OJ No L 241 , 13 . 9 . 1980, p. 5. (&lt;) OJ No L 83, 3 . 4. 1991 , p. 6. 0 OJ No L 55, 1 . 3 . 1988, p . 1 . (8) OJ No L 36, 13 . 2. 1992, p. 18 . 0 OJ No L 15, 22. 1 . 1992, p. 17. H OJ No L 14, 21 . 1 . 1992, p. 5 . (") OJ No L 99, 10 . 4. 1981 , p. 38 . No L 44/ 12 Official Journal of the European Communities 20 . 2 . 92 Came de intervencion [Reglamento (CEE) n ° 397/92] ; InterventionskÃ ¸d [Forordning (EÃF) nr. 397/92] ; Interventionsfleisch [Verordnung (EWG) Nr. 397/92] ; KpÃ ©ai; 7tapE(j.6da £co&lt;; [Kavoviajio^ ( EOK) apiO. 397/92]; Intervention meat [Regulation (EEC) No 397/92] ; Viande d'intervention [RÃ ¨glement (CEE) n ° 397/92] ; Carni d'intervento [Regolamento (CEE) n . 397/92] ; Vlees uit interventievoorraden [Verordening (EEG) nr. 397/92] ; hindquarters, the packaging material of which is torn or soiled, to be placed in new packaging of the same type under their supervision before presentation for consign ­ ment at the customs office of departure. 2. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 3 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 26 February 1992. 4. Particulars of the quantities and the places where the products are stored shall be available to interested parties at the addresses given in Annex II . Article 2 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale. Carne de intervenÃ §Ã £o [Regulamento (CEE) n? 397/92]. 2 . With regard to the security provided for in Article 3 (2), compliance with the provisions of paragraph 1 shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ( ] ). Article 5 In part I of the Annex to Regulation (EEC) No 569/88 , 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item 1 22 and footnote are added : ' 122. Commission Regulation (EEC) No 397/92 of 19 February 1992 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of bone-in beef held by certain intervention agen ­ cies and intended for export (122). ( 122) OJ No L 44, 20 . 2. 1992, p. 11 .'. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be ECU 170 per 100 kilo ­ grams. Article 4 1 . In the removal order referred to in Article 3 of Regulation (EEC) No 569/88 , the export declaration, and, where appropiate, the T5 control copy shall be entered : Article 6 Regulation (EEC) No 132/92 is hereby repealed. Article 7 This Regulation shall enter into force on 26 February 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 205, 3 . 8 . 1985, p. 5 . 20. 2. 92 Official Journal of the European Communities No L 44/ 13 ANEXO /  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX I ANNEXE I ALLEGATO I  BIJLAGE I  ANEXO I Estado miembro Productos Cantidades (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada Medlemsstat Produkter MÃ ¦ngde (tons) Mindstepriser i ECU/ton Mitgliedstaat Erzeugnisse Mengen (Tonnen) Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Member State Products Quantities (tonnes) Minimum prices expressed in ecus per tonne Ã tat membre Produits QuantitÃ ©s (tonnes) Prix minimaux exprimÃ ©s en Ã ©cus par tonne Stato membro Prodotti QuantitÃ (tonnellate) Prezzi minimi espressi in ecu per tonnellata Lid-Staat Produkten Hoeveelheid (ton) Minimumprijzen uitgedrukt in ecu per ton Estado-membro Produtos Quantidade (toneladas) PreÃ §o mÃ ­nimo expresso em ecus por tonelada Deutschland  Vorderviertel, stammend von : Kategorien A/C, Klassen U, R und O 2 500 1 080  Hinterviertel , stammend von : Kategorien A/C, Klassen U, R und O 2 500 1 750 France  Quartiers avant : catÃ ©gorie A/C, classes U, R et O 5 000 1 080  Quartiers arriÃ ¨re : catÃ ©gorie A/C, classes U, R et O 5 000 1 750 Ireland Forequarters, from : Category C, classes U, R and O 2 000 1 050 Hindquarters, from : Category C, classes U, R and O 2 000 1 750 Italia  Quarti anteriori, provenienti da : categoria A, classi U, R e O 1 500 1 080  Quarti posteriori , provenienti da : categoria A, classi U, R e O 1 500 1 750 Danmark  Bagfjerdinger af : kategori A/C, klasse R og O 3 000 1 750 No L 44/14 Official Journal of the European Communities 20 . 2. 92 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interverttionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o DEUTSCHLAND : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (069) 1 56 47 72/3 Telex : 04 11 156, Telefax : 069 15 64 791 FRANCE Ofival Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 (tÃ ©l . : 45 38 84 00 ; tÃ ©lex : 20 54 76) IRELAND Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 Telefax (01 ) 61 62 63 and (01 ) 78 52 14 Telex 93 292 and 93 607 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestro 81 1-00185 Roma Tel . 47 49 91 Telex 61 30 03 DANMARK : EF-Direktoratet Frederiksborggade 18 DK-1360 Kebenhavn K (tlf. (33) 92 70 00, telex 151 37 DK, telefax (33) 92 69 48)